Citation Nr: 1441948	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher disability rating for residual minimal weakness of the upper radicular group, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher disability rating for status post stroke with residual minimal weakness of the right lower extremity, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to July 1982 and from November 1990 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his January 2012 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In May 2012 he withdrew his request for a hearing and VA therefore has no duty to provide a hearing in this case.  See 38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2013).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2013).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

An examination was conducted in April 2010 and an addendum was obtained in September 2010.  The examination did not provide a clear picture of the Veteran's limitations based on the service-connected disabilities of residual minimal weakness in the right upper extremity and status post stroke with residual minimal weakness, right lower extremity.  The September 2010 addendum provided additional information to the April 2010 examination, indicating the Veteran's muscle power in the right upper and lower extremities is diminished to 4/5 while noting that the joint movements were not addressed in the neurological examination.  The lack of joint movement testing in the neurological examination makes the examination and corresponding addendum inadequate.  Both reports fail to sufficiently describe the extent of the Veteran's disability in order to apply the applicable rating criteria to the Veteran's claim for an increased rating of these service connected disabilities.  

Once VA decides to afford a claimant a medical examination it generally must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, VA decided to provide an examination but the examination was inadequate.  A remand is, therefore, necessary to afford the Veteran an adequate examination.  

In addition, the record includes a document dated April 2001 from the Social Security Administration indicating the Veteran was found disabled effective December 1999 and is in receipt of monthly disability benefit payments.  However, the record does not include any further information regarding the nature of the Veteran's SSA determined disability or corresponding medical records.  On remand, the AOJ must make all necessary efforts to obtain any relevant records associated with any such claim and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran's residual weakness in the upper right and lower right extremities for the period of January 2010 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Obtain any available administrative and medical documents from the Social Security Administration (SSA) in connection with a claim by the Veteran for disability benefits, regardless of whether the SSA granted the benefits sought.  Associate any obtained records with the claims file.  If no such records are available, obtain a negative response and associate the response with the claims file.

3.  Make arrangements for the Veteran to be afforded an appropriate examination from an examiner that has not previously examined the Veteran.  The claims file must be provided by the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:  

a.  Provide neurological clinical testing, to include pin prick testing, and medical observations, to include motion weakness, incoordination and functional loss, as to the functioning and limitations of the Veteran's whole right arm as well as whole right leg.  

b.  Describe, in detail, all neurological symptoms and manifestations of the Veteran's service connected disabilities of residual minimal weakness in the right upper extremity and the right lower extremity.

4.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate that part of the claim that concerns increased ratings for residual minimal weakness of the right upper extremity and status post stroke with residual minimal weakness, right lower extremity.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



